DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US 2003/0000911).

    PNG
    media_image1.png
    785
    567
    media_image1.png
    Greyscale

Regarding claim 1: Kelley discloses a hot-fill plastic container (10, title & abstract)) comprising: a neck portion (at lead line 14, fig 2); a shoulder portion (called out in above annotated figure); a sidewall portion (16, 18, 28, fig 2); and a base portion (20); wherein the sidewall portion includes a lower sidewall portion (28); the lower 
Kelley, as applied above, does not disclose that the diameter of the base portion is less is about 0.58 of the combined vertical height of the lower sidewall portion and base portion.  The applicant, however, does not disclose any criticality to the claimed proportion (see ¶¶0013 & 0016 of specification).  Further, Kelley would be capable of performing its function of storing liquid if it were modified to include the claimed proportion.  The selection of particular proportions for a container are well within the purview of a designer and involves no inventive step.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art, to have modified the container of Kelley to include the claimed proportions because it would be matter of obvious design choice to select the claimed proportions, as claimed because the container would function in the same manner with the claimed proportions (see MPEP 2144.04 IV).       
Further, the examiner notes that support for the claimed proportion comes from paragraph 0020 of the specification, as argued by the applicant in their remarks dated 02/28/2022.  Per the applicant’s arguments the support is based on the dimensions disclosed in paragraph 0020.  Specifically, H7=120.98mm and D6=71.12mm +/- 1.52mm.  The examiner understands the term “about 0.58” to be defined as D6/H7, including the range resulting from the +/- 1.52mm in the numerator.   
Regarding claim 2: Kelley discloses that wherein the lower sidewall portion, in cross-section, has a hexagonal shape (fig 3, ¶0031).
Regarding claim 3: Kelley discloses that the container is comprised of polyethylene terephthalate (PET) (¶0039).
Regarding claim 4: Kelley discloses that the sidewall portion includes an upper sidewall portion (16 & 18, fig 2), and the upper sidewall portion is generally cylindrical (see figs 1 & 2, ¶0027).
Regarding claim 8: Kelley discloses that the plurality of panels extend between the upper sidewall portion and the base portion (fig 1).

Regarding claims 11, 12, 13: Kelley discloses that one or more of the plurality of panels include one or more panel formations (44, figs 1 & 4); and the one or more panel formations include a formation (i.e. the body of rib 44) that extends circumferentially across a portion of a panel (figs 1 & 4); the container includes at least six panels (figs 1 & 3, ¶0031), and each panel includes a plurality of the panel formations (see fig 1).
Regarding claim 14: Kelley discloses that the container includes at least six panels (figs 1 & 3, ¶0031) and, in an alternating configuration, every other panel includes a plurality of panel formations (44, figs 1 & 4) that extend circumferentially across a portion of such panel.  Note that Kelley teaches that every panel includes panel formation 44 (e.g. fig 4).  This reads on the claim because the claim is “open” and it does not require that some of the panels do not have panel formations.  
Regarding claims 15 and 16: Kelley, as applied above, discloses all of the limitations except for the claimed weight of the container.  The applicant, however, does 
Further, the weight of the container is a result effective variable that would have been obvious to optimize by performing routine experimentations.  A heavier container would be more robust and less likely to be dented or broken open during transportation or storage.  The counter is that a heavier container would cost more to produce and more to transport.  Thus a person of ordinary skill in the art would have been motivated to optimize the weight of the container by performing routine experimentations.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have made the container of Kelley to have the claimed weight, because it is merely a workable or optimal weight that could be found through routine experimentation (see MPEP 2144.05).  
Regarding claims 17-19: .       
Claims 5 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley, as applied to claim 1 above, in view of Pedmo (US 2010/0163513).
Regarding claims 5 and 20: Kelley strongly implies that a central portion (26, fig 3) of the base portion is configured to flex up upwardly in response to vacuum forces (¶0028), but does not explicitly state as much, or that the base portion includes a circumferential diamond- like ring formation.
Pedmo, however, discloses a very similar hot-fillable plastic container (10) wherein a central portion (60, 70 & 80, figs 5 and 6) of a base portion (20) is configured to flex upwardly in response to vacuum forces (¶¶0004, 0019, 0023,0024, figs 5 & 6); and the base portion includes a circumferential diamond- like ring formation (i.e. teeth 110, ¶0023, fig 3).  Pedmo teaches that the diamond-like ring formation can distribute stress concentration forces (created from a cooling vacuum) substantially evenly around the perimeter of the support ring; such a configuration can alleviate potential for creasing and permit more uniform displacement of the support ring under a vacuum.  Therefore, claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kelley to include a base portion configured to flex upwardly and to have a diamond-like ring formation, as taught by Pedmo, so that the bottle base would be able to flex and alleviate the potential for creasing and permit more uniform displacement of the support ring under a vacuum. 
Regarding claims 21 and 22: the above discussions of Kelley and Pedmo, with respect to claims 1,5 and 20 are incorporated herein, including the rationale for combining their teachings.

Pedmo discloses in paragraph 0024, and depicts in figure 3, that prior to filling, zipper ring 60 may extend below support ring 30.  Once the bottle is filled, the zipper ring 60 flexes upwards as shown in figure 6.  Thus, there is a reduction in the total height of the container post-hot-fill as compared to pre-hot-fill.    

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley, as applied to claim 1 above, in view of Mooney (US 2009/0134117).
Regarding claims 6 and 7: Kelley, as applied above, does not disclose wherein the upper sidewall portion includes two or more structural reinforcing formations/bands or ribs.
Mooney, however, discloses a similar vacuum fill bottle having an upper sidewall portion (at lead line 16, fig 1) with two or more structural reinforcing formations/ribs (46, fig 1, ¶0037).  Mooney teaches that the ribs enhance the hoop strength of the bottle (¶0037).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kelley to include two or more reinforcing formations/ribs, as taught by Mooney, so as to enhance the hoop strength of the bottle.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley, as applied to claim 1 above, in view of Steih (US 2011/0220668).

    PNG
    media_image2.png
    745
    494
    media_image2.png
    Greyscale


Regarding claims 9 and 10: Kelley, as applied above, does not disclose that the plurality of panels include an upper curved portion (UCP) and a lower curved portion (LCP), and the upper curved portion and lower curved portion, when viewed from a side view, each are in an undulated pattern extending as a continuous formation around a circumference of the container.

  Response to Arguments
Applicant's arguments filed 02/28/22 have been fully considered but they are not fully persuasive.
On page 6 the applicant argues that it would not be obvious to modify Kelley to include said limitations because changing the proportions could significantly affect the intended accommodation of vacuum forces.  The examiner acknowledges that Kelley, to the best of the examiner’s understanding, does not explicitly disclose the claimed 
With respect to the applicant’s argument that changing proportions, “could significantly affect the intended accommodation of vacuum forces,” the examiner acknowledges that changing proportions could affect the mechanical properties of a particular container, but there is no teaching away from the proposed modification.  To teach away, the proposed modification must actually be discouraged or denigrated, and Kelley does not discourage the proposed modification.
The remainder of the arguments are moot in light of the new rejections above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DON M ANDERSON/Primary Examiner, Art Unit 3733